Citation Nr: 0627932	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-20 713	)	DATE
	)
      MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to a higher rating for service-connected 
fracture, right superior ischiopubic ramus and both inferior 
ishial rami, rated as 0 percent disabling prior to October 
21, 2005, and 10 percent disabling from October 21, 2005.  

2.	Entitlement to service connection for degenerative disc 
disease, lumbar spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1973 to June 1975.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2003 and 
February 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.     


FINDINGS OF FACT

1.	The veteran has essentially normal range of motion in his 
hip and pelvic regions.  

2.	Since October 21, 2005, the veteran has manifested 
tenderness in the right medial superior and inferior pubic 
rami.  

3.	The veteran has asymptomatic ankylosis in the right 
sacroiliac joint.  

4.	The veteran's lumbar spine disorder is not related to 
service, or to a service-connected disorder.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating for service-
connected fracture, right superior ischiopubic ramus and both 
inferior ishial rami have not been met or approximated prior 
to October 21, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 (2005).

2.	The criteria for a rating in excess of 10 percent, for 
service-connected fracture, right superior ischiopubic ramus 
and both inferior ishial rami, have not been met or 
approximated beginning October 21, 2005.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 
(2005). 

3.	A lumbar spine disorder was not incurred in or aggravated 
by active service, nor may it be presumed to be related to 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

4.	The veteran's lumbar spine disorder is not proximately due 
to, the result of, or aggravated by a service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a lumbar spine 
disorder, and an increased rating for fracture, right 
superior ischiopubic ramus and both inferior ishial rami.  In 
the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the issues, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in November 2004 and April 2005.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  

In response to the veteran's service connection claim for a 
lumbar spine disorder, the RO informed the veteran, in 
November 2004, of the evidence needed to substantiate his 
claim, and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  In this letter, the RO advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  And in 
this letter, VA provided notification to the veteran before 
adjudicating his claim in February 2005.  See Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

In response to the veteran's claim for increased rating, the 
RO, in the April 2005 letter to the veteran, likewise 
notified the veteran of the evidence and information 
necessary to substantiate his claim, and whether he or VA was 
expected to provide the evidence.  The Board recognizes that 
this letter was provided to the veteran after the initial 
adjudication of his claim in the May 2003 rating decision on 
appeal.  See Mayfield v. Nicholson, No. 05-7157, 2006 U.S. 
App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  Nevertheless, VA readjudicated the veteran's 
claim - in June 2005 and November 2005 Supplemental 
Statements of the Case - following the proper VCAA notice 
letter in April 2005.  These readjudications comply with the 
remedial actions outlined in Mayfield v. Nicholson, No. 05-
7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006).

Furthermore, the Board notes additional deficiencies with 
VCAA notification in both letters.  The RO did not provide 
the veteran with information regarding increased ratings and 
effective dates for the award of benefits in the November 
2004 letter responding to the veteran's service connection 
claim.  And the RO did not provide the veteran with 
information regarding effective dates in the April 2005 
letter responding to the increased rating claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  Any questions as to the appropriate increased 
ratings or effective dates to be assigned here are rendered 
moot.  As will be detailed further below, the veteran's 
claims will be denied, and no effective date or increased 
rating will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.           

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  This requirement also has been 
met.  VA obtained medical evidence relevant to this appeal.  
And VA provided the veteran with compensation examinations 
for his claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The record indicates that, as a result of a car accident 
during service, the veteran fractured his right superior 
ischiopubic ramus and both inferior ishial rami.  The RO 
service connected the veteran for this injury in March 1976, 
at 0 percent disabling.  

In February 2003, the veteran claimed an increased rating for 
this disorder.  Initially, the RO denied the veteran's claim 
in the May 2003 rating decision currently on appeal.  But, in 
a November 2005 rating decision, executed during the pendency 
of this appeal, the RO increased the evaluation to 10 
percent, effective October 21, 2005.  As this decision did 
not award the maximum rating available (100 percent), the 
Board will address entitlement to higher ratings.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

Disabilities of the hip and thigh are rated under Diagnostic 
Codes 5250 through 5255 of 38 C.F.R. § 4.71a (2005).  

Under Diagnostic Code (DC) 5250, favorable ankylosis in 
flexion at an angle between 20 and 40 degrees with slight 
adduction or abduction warrants assignment of a 60 percent 
evaluation.  Intermediate unfavorable ankylosis warrants 
assignment of a 70 percent evaluation.  Assignment of a 90 
percent evaluation, the highest rating for unfavorable 
ankylosis of the hip, is contemplated for extremely 
unfavorable ankylosis, in which the foot does not reach the 
ground, and crutches are necessary.

Under DC 5251, limitation of extension of the thigh to 5 
degrees warrants the assignment of a 10 percent evaluation.

Under DC 5252, a noncompensable disability evaluation is 
assigned for flexion of the thigh greater than 45 degrees and 
a 10 percent disability evaluation is assigned for flexion of 
the thigh limited to 45 degrees.  For the next higher 20 
percent disability evaluation, there must be limitation of 
flexion to 30 degrees.  For a 30 percent evaluation, there 
must be limitation of flexion to 20 degrees.

Under DC 5253, a 10 percent evaluation is warranted where 
there is limitation of rotation of the thigh, cannot toe-out 
more than 15 degrees, or there is limitation of abduction and 
cannot cross legs.  Where there is limitation of abduction 
with motion lost beyond 10 degrees, a 20 percent rating is 
assigned.

Under DC 5254, an 80 percent evaluation is warranted for hip, 
flail joint.  

Under DC 5255, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation.  A 20 percent 
disability rating is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is 
warranted for malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is assigned for fracture of 
the femur surgical neck with false joint, and for nonunion of 
the femur with loose motion, weight bearing preserved with 
aid of brace.  Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  See 38 C.F.R. § 4.71a (2005).

In this matter, the evidence demonstrates that the veteran 
fractured bones in his pelvic and hip regions.  But the 
medical evidence also shows that these injuries - incurred 
over 30 years ago - now manifest mild residuals.  

The most recent medical evidence of record consists of VA 
compensation examination reports dated in April 2003 and 
October 2005.  See Francisco, 7 Vet. App. at 58.  The April 
2003 examiner stated that the veteran expressed no complaints 
of pain or discomfort in his hip or pelvis areas.  And the 
examiner noted that the veteran had no pain in his hip or 
pelvic areas during the range of motion examination.  He also 
found the veteran with essentially normal range of motion.  
Specifically, he found bilateral flexion of 120 degrees, 
bilateral extension of 25 degrees, right abduction of 20 
degrees, left abduction of 25 degrees, bilateral adduction of 
40 degrees, right external rotation of 55 degrees, left 
external rotation of 60 degrees, and bilateral internal 
rotation of 40 degrees.  In closing, this examiner diagnosed 
the veteran with status post pelvic fracture October 1974, 
apparently no sequelae.  

In the October 2005 VA examination, the veteran complained of 
pain.  The examiner found the veteran with mild tenderness in 
his hip and pelvic areas.  But this examiner also found the 
veteran with essentially normal range of motion.  
Specifically, he found right hip flexion of 130 degrees, left 
hip flexion of 135 degrees, right external rotation at 50 
degrees, left external rotation at 60 degrees, right internal 
rotation at 35 degrees, left internal rotation at 40 degrees, 
right abduction at 45 degrees, left abduction at 50 degrees, 
and bilateral adduction at 30 degrees.  Further, this 
examiner found no infection, weakness, stiffness, swelling, 
heat, or giving way in the pelvic-girdle area.  He found no 
evidence of constitutional symptoms of bone disease.  He 
noted that the veteran takes pain medication on an as-needed 
basis, and that he experiences flare ups 3 to 4 times per 
month, usually brought on by walking (he reported that the 
pain goes away after 10 to 15 minutes).  He noted that the 
veteran uses no assistive devices, and that his gait was 
normal.  He noted that the veteran has no limitation with 
standing or walking, and that the veteran's shoes did not 
indicate abnormal weight bearing.  And finally, he noted that 
x-rays showed that the veteran has a "suggestion of 
ankylosis of the right sacroiliac joint" which is not tender 
to palpation.           

As this medical evidence shows, the veteran's pelvic-hip 
disorder was essentially normal prior to the October 2005 VA 
examination.  This conclusion is reinforced by the veteran's 
testimony at an October 2004 personal hearing, at which he 
stated that, though he experienced pain in his back, he did 
not experience symptomatology associated with his service-
connected pelvic-hip disorder.  As such, the Board finds that 
the RO correctly rated the veteran's disorder as 
noncompensable prior to October 2005.  Under none of the 
relevant diagnostic codes here (DC's 5250-5255) would a 
compensable rating be warranted before then - i.e., there was 
no evidence of ankylosis (DC 5250), of significant limited 
range of motion (DC's 5251-5253), of hip flail joint (DC 
5254), or of impairment of his femurs (DC 5255).    

Beginning October 21, 2005, the RO found a 10 percent rating 
appropriate given the evidence of pain and tenderness noted 
in the VA examination of that date.  In its November 2005 
rating decision, which increased to 10 percent the veteran's 
evaluation, the RO relied on this evidence of pain in 
supporting the increased rating.  The Board also supports 
this decision.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

But the medical evidence would not support a rating in excess 
of 10 percent here.  As demonstrated by both examinations, 
despite the "suggestion" of ankylosis in the right hip 
area, the veteran has essentially full and normal range of 
motion.  This evidence shows that, but for his tenderness, he 
is not currently disabled as a result of the residuals from 
his in-service accident.  Given the essentially normal range 
of motion here, the absence of evidence showing femur 
impairment, or of a hip flail joint, a rating higher than 10 
percent cannot be assigned under DC's 5250 through 5255.  

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis, or based on 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca, supra.  Despite his 
complaints of pain, the veteran accomplishes substantial 
range of motion without pain.  Besides, the Rating Schedule 
accounts for his mild limitations.  Moreover, as the 
veteran's April 2006 Board hearing testimony showed, the 
veteran continues to work full time.  As such, there is no 
medical evidence of record that the veteran's spine 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

In making this decision, the Board has recognized the 
veteran's subjective complaints, and those comments offered 
by his brother in the April 2006 Board hearing.  The Board 
has considered these comments closely.  But, as the veteran 
and his brother are laypersons, the Board assigns more weight 
to the conclusions derived from the medical professionals' 
examination reports.  Ultimately, a layperson's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  Lay 
persons are not competent to proffer medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  

III.  The Merits of the Claim for Service Connection and 
Secondary Service Connection

The veteran claims that his in-service car accident caused 
him a current lumbar spine disorder.  Alternatively, he 
claims that his service-connected hip disorder has caused him 
a lumbar spine disorder.  For the reasons set forth below, 
the Board disagrees with his claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As to the claim for direct service connection, the medical 
evidence establishes that the veteran has a current lumbar 
spine disorder.  An April 2003 VA compensation examiner found 
the veteran with chronic low back pain.  And a December 2004 
VA compensation examiner found lumbosacral disc disease at 
L4-5, L5-S1, with L5 radicular syndrome.  Based on this 
evidence, the first element of Pond is established here.  
Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unestablished, however.  As to the second element of Pond, 
the record contains no medical evidence supporting the 
veteran's claim that he incurred his disorder during service.  
The service medical records are negative for any type of 
spine disorder.  The veteran's March 1975 separation report 
of medical history is negative for any problems associated 
with his spine, as is the June 1975 separation report of 
medical examination.  VA records dated in the 1970s - which 
reflect symptoms associated with the pelvic injury - are 
negative for complaints, diagnoses, or treatment of a spine 
disorder.  An October 1990 VA treatment record indicates a 
normal back without "pain or tenderness."  Of the medical 
records in the claims file, the earliest medical evidence of 
a post-service lower spine disorder is found in private 
medical records dated in June 2000, approximately 25 years 
following service (the Board notes the veteran's claims of 
private treatment in the 1970s, but no documentary evidence 
has been submitted reflecting such).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 
Vet. App. 365 (1992) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  And the earliest claim of service 
connection for a lower spine disorder was filed in May 2003, 
almost 28 years following service.      

In sum, the record contains no medical evidence of a chronic 
in-service lumbar spine disorder, of the development of an 
arthritic disorder in the lumbar spine within one year of 
discharge from service, or of a continuity of symptomatology 
indicative of a lumbar spine problem in the first several 
years following service.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the veteran's 
current lumbar spine disorder and the claimed in-service 
injuries.  Pond, 12 Vet. App. at 346.  As such, the Board 
finds service connection on a direct basis unwarranted for 
this disorder.  

As to the claim for secondary service connection, the record 
is clear that the veteran has a current lumbar disorder, and 
that he has been service connected since March 1973 for 
fracture, right superior ischiopubic ramus and both inferior 
ishial rami.  But the record does not support the veteran's 
claim that his service-connected disorder relates to the 
lumbar disorder.  Rather, the December 2004 VA examiner 
stated that the two were not related.  As a rationale, the 
examiner stated that the veteran's lumbar disorder was of a 
degenerative nature and not related to pelvic bone fractures, 
which were slight displacements that have healed.  The 
examiner concluded that, therefore, the pelvic fractures 
should not have affected the veteran's lumbar back.  As no 
medical evidence counters this opinion, the Board finds that 
the medical evidence of record preponderates against the 
veteran's secondary service connection claim for a low back 
disorder.  38 C.F.R. § 3.310(a).  

The Board notes that, following his Board hearing, the 
veteran submitted a VA treatment record dated in June 2006, 
in which a physician stated that the veteran's pelvic injury 
"might have to some degree" been related to the lumbar 
injury.  The examiner further stated, "but I am not 
certain."  The Board finds that these statements do not 
counter the VA medical opinion of December 2004.  The 
comments do not comprise an opinion connecting pelvic injury 
and back disorder - rather, the comments are mere speculation 
that the two "might" be related.   

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  


ORDER

A compensable rating for service-connected fracture, right 
superior ischiopubic ramus and both inferior ishial rami, 
prior to October 21, 2005, is denied.  

A rating in excess of 10 percent, for service-connected 
fracture, right superior ischiopubic ramus and both inferior 
ishial rami, beginning October 21, 2005, is denied.  

Entitlement to service connection for degenerative disc 
disease, lumbar spine, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


